Exhibit 10.1

 

AGREEMENT OF PURCHASE AND SALE

 

BY AND BETWEEN

 

FARLEY WHITE ASSOCIATES, LLC

(“SELLER”)

 

AND

 

WELLS FUND XIV - 150 APOLLO DRIVE, LLC

 

(“PURCHASER”)

 

May 16, 2005

 

    Property:   150 Apollo Drive         Chelmsford, Massachusetts



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page


--------------------------------------------------------------------------------

ARTICLE I. Incorporation of Recitals    2

1.1.

     Incorporation of Recitals    2 ARTICLE II. Purchase and Sale    2

2.1.

     Purchase and Sale    2 ARTICLE III. Purchase Price    2

3.1.

     Purchase Price    2 ARTICLE IV. Deposit    2

4.1.

     Deposit    2

4.2.

     Application of Deposit    3

4.3.

     Escrow Agent    3 ARTICLE V. Prorations and Closing Costs    3

5.1.

     Prorations    3

5.1.1.

     Collected Rents and Income    3

5.1.2.

     Taxes    4

5.1.3.

     Operating Costs    4

5.1.4.

     Tenant Improvement Allowance    4

5.2.

     Closing Costs    4 ARTICLE VI. Purchaser’s Right of Inspection; Avaya
Interview Period    5

6.1.

     Purchaser’s Right of Inspection    5

6.2.

     Intentionally Deleted    6

6.3.

     Due Diligence Materials    6

6.4.

     Continued Right to Access    7

6.5.

     As-Is, Where Is    7 ARTICLE VII. Title, Survey, Cooperation with Purchaser
   8

7.1.

     Title    8

7.2.

     Commitment    9

7.3.

     Survey    9

7.4.

     Title and Survey Defects    9

7.5.

     Affidavits    10 ARTICLE VIII. Representations and Warranties of Seller   
11

8.1.

     Authority    11

8.2.

     Legal Action Against Seller    11

8.3.

     Bankruptcy or Debt of Seller    11

8.4.

     Compliance with Existing Law    11

8.5.

     Condemnation    11

8.6.

     [Intentionally Omitted]    11

8.7.

     Asbestos, PCBs, Hazardous Materials    12

8.7.1.

     Representations and Warranties    12

 

-i-



--------------------------------------------------------------------------------

8.7.2.

     Definitions    12

8.8.

     Avaya Lease    12

8.9.

     Leasing/Brokerage Commissions    12

8.10.

     [Intentionally Omitted]    13

8.11.

     Contracts    13

8.12.

     Insurance    13

8.13.

     [Intentionally Omitted]    13

8.14.

     [Intentionally Omitted]    13

8.15.

     Foreign Person    13

8.16.

     [Intentionally Omitted]    13

8.17.

     Employees    13

8.18.

     Third Party Rights    13

8.19.

     Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws    13

8.20.

     Knowledge    13

8.21.

     Seller’s Representations and Warranties Deemed Modified    14

8.22.

     Survival    14 ARTICLE IX. Representations and Warranties of Purchaser   
15

9.1.

     Authority    15

9.2.

     Legal Action Against Purchaser    15

9.3.

     Bankruptcy or Debt of Purchaser    15

9.4

     Binding on Purchaser    15

9.5.

     Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws    15

9.6.

     Knowledge    15

9.7

     Survival    16 ARTICLE X. Covenants of Seller    16

10.1.

     Operation and Maintenance of the Property    16

10.2.

     Leases    16

10.3.

     Contracts    16

10.4.

     Insurance    16

10.5.

     Notice to Purchaser    16 ARTICLE XI. Conditions Precedent    17

11.1.

     Covenants    17

11.2.

     Representations and Warranties    17

11.3.

     Title    17

11.4.

     Condition of the Property    17

11.5.

     [Intentionally Omitted]    17

11.6.

     Title Insurance    17

11.7.

     [Intentionally Omitted]    17

11.8.

     No Material Change    17

11.9.

     Avaya Lease    17

 

-ii-



--------------------------------------------------------------------------------

ARTICLE XII. Closing    18

12.1.

     Closing and Closing Date    18

12.2.

     Seller’s Closing Deliveries    18

12.2.1.

     Possession    18

12.2.2.

     Deed    18

12.2.3.

     Bill of Sale    18

12.2.4.

     Assignment and Assumption Agreement re: Contracts    18

12.2.5.

     Assignment and Assumption Agreement re: Leases and Security Deposits    18

12.2.6.

     Funding by Seller of Avaya Allowance    18

12.2.7.

     [Intentionally Omitted]    18

12.2.8.

     Contracts    19

12.2.9.

     Intentionally Deleted    19

12.2.10.

     Intentionally Deleted    19

12.2.11.

     Keys    19

12.2.12.

     Reaffirmation of Representations and Warranties    19

12.2.13.

     FIRPTA Certificate    19

12.2.14.

     [Intentionally Omitted]    19

12.2.15.

     Owner’s Affidavit, etc.    19

12.2.16.

     Settlement Statement    19

12.2.16.

     Evidence of Authority of Seller    19

12.2.18.

     Tenant Notification Letters    19

12.2.19.

     1099-B Certification    19

12.2.20.

     Payment to Real Estate Brokers    19

12.2.21.

     Termination of Management Contracts    20

12.2.22.

     Further Assurances    20

12.3.

     Purchaser’s Closing Deliveries    20

12.3.1.

     Purchase Price    20

12.3.2.

     Bill of Sale    20

12.3.3.

     Assignment and Assumption Agreements    20

12.3.4.

     Settlement Statement    20

12.3.5.

     Further Assurances    20

12.4.

     Seller’s Post-Closing Deliveries    20 ARTICLE XIII. Risk of Loss and
Condemnation    20

13.1.

     Risk of Loss    20

13.2.

     Condemnation    21 ARTICLE XIV. Default    21

14.1.

     Purchaser’s Default    21

14.2.

     Seller’s Default    21 ARTICLE XV. Broker    22 ARTICLE XVI. Miscellaneous
   23

16.1.

     Notices    23

16.2.

     Governing Law    24

16.3.

     Headings    24

 

-iii-



--------------------------------------------------------------------------------

16.4.

     Business Days    24

16.5.

     Counterpart Copies    24

16.6.

     Binding Effect    24

16.7.

     Assignment    24

16.8.

     Interpretation    24

16.9.

     Entire Agreement    24

16.10.

     Severability    25

16.11.

     Confidentiality    25

16.12.

     [Intentionally Omitted]    25

16.13.

     Agreement Not to Market    26

16.14.

     Limitation of Liability    26

16.15.

     Prevailing Party    26

16.16.

     No Agreement Until Execution and Delivery    26

16.17.

     Time of the Essence    26

16.18.

     Recording    26

16.19.

     Headings    26

16.20.

     Survival    26

16.21.

     Use of Proceeds to Clear Title    27

16.22.

     Governing Law    27

16.23.

     Like-Kind Exchange    27 ARTICLE XVII. Escrow Agent Provisions    27

17.1.

     Duties and Responsibilities of Escrow Agent    27

17.2.

     Liabilities of Escrow Agent    28

17.3.

     Expenses of Escrow Agent    29

 

-iv-



--------------------------------------------------------------------------------

Exhibit A.    Legal Description    A-1 Exhibit B.    Schedule of Due Diligence
Materials    B-1 Exhibit C.    Form of Deed    C-1 Exhibit D.    Form of Bill of
Sale    D-1 Exhibit E.    Schedule of Environmental Reports    E-1 Exhibit F.   
Form of Assignment and Assumption Agreement re: Contracts    F-1 Exhibit G.   
Form of Assignment and Assumption Agreement re: Leases and Security Deposits   
G-1 Exhibit H.    Form of Avaya Estoppel    H-1 Exhibit I.    Form of
Certificate Regarding Representations and Warranties    I-1 Exhibit J.    Form
of FIRPTA Affidavit    J-1 Exhibit K.    Schedule of Existing Operating
Contracts    K-1

 

-v-



--------------------------------------------------------------------------------

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (the “Agreement”) is made and entered into
as of the 16th day of May, 2005 (the “Effective Date”), by and between FARLEY
WHITE ASSOCIATES, LLC, a Massachusetts limited liability company having an
address of 155 Federal Street, Suite 1200, Boston, MA 02110 (hereinafter
referred to as “Seller”) and WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a Delaware
partnership, having an address of c/o Wells Capital, Inc., 6200 The Corners
Parkway, Suite 2500, Atlanta, Georgia 30092 (together with its successors and
assigns, hereinafter referred to as “Purchaser”).

 

R E C I T A L S

 

Seller desires to sell and Purchaser desires to purchase on the terms
hereinafter provided (a) certain land commonly known as 150 Apollo Drive in
Chelmsford, Massachusetts, more particularly described in Exhibit A attached
hereto and incorporated herein by this reference, together with all easements,
licenses, covenants, interests, and other rights appurtenant thereto, including,
without limitation, all mineral, oil and gas rights on or under such land, all
development rights, land use rights, air rights, and rights of way appurtenant
thereto, and all right, title and interest of Seller in and to any land lying in
the bed of any street, road, avenue or alley, open or closed, in front of,
abutting or adjoining said land and to the center line thereof (collectively,
the “Land”), (b) all buildings and improvements located on said land
(collectively, the “Improvements”) (which Land and Improvements are sometimes
referred to herein collectively as the “Real Property”), and (c) the following
tangible and intangible property:

 

(i) all right, title and interest of Seller in and to all furniture, fixtures,
equipment, machines, supplies and other personal property of every nature and
description and all replacements thereof, which are now, or may hereafter prior
to the Closing Date (as herein defined) be placed on, in or attached to the Real
Property, or used in connection with the management, operation, maintenance or
repair of the Real Property (collectively, the “Personalty”);

 

(ii) all right, title and interest of Seller (to the extent assignable) in and
to the licenses, permits, approvals, guaranties, certificates of occupancy and
other approvals of every nature and description issued in connection with the
operation of all or any part of the Real Property or necessary to operate the
Real Property as it is presently being operated (collectively, the “Permits”);
and

 

(iii) all right, title and interest of Seller (to the extent assignable), in and
to any plans and specifications, surveys, manuals, title inspections, studies
and reports with respect to the Real Property, together with Seller’s right,
title and interest in and to all transferable guaranties, warranties, contracts,
lease agreements, utility contracts or other rights relating to the ownership,
use or operation of the Real Property (collectively, the “Intangibles”).

 

-1-



--------------------------------------------------------------------------------

The Land, Real Property, the Personalty, the Permits and the Intangibles are
collectively referred to herein as the “Property.”

 

NOW, THEREFORE, for and in consideration of the recitals, the mutual promises
hereinafter set forth, the payment by Purchaser to Seller of Ten and 00/100
Dollars ($10.00) and of other good and valuable consideration, the receipt,
sufficiency and delivery of which are hereby acknowledged, the Seller and
Purchaser hereby agree as follows:

 

ARTICLE I.

 

Incorporation of Recitals

 

1.1. Incorporation of Recitals. The foregoing recitals are incorporated into
this Agreement as if fully and completely set forth herein.

 

ARTICLE II.

 

Purchase and Sale

 

2.1. Purchase and Sale. Subject to the terms and conditions set forth in this
Agreement, Seller hereby agrees to sell, assign, transfer and deliver to
Purchaser, and Purchaser hereby agrees to purchase, acquire and accept from
Seller, the Property, upon and subject to the terms and conditions herein set
forth.

 

ARTICLE III.

 

Purchase Price

 

3.1. Purchase Price. The purchase price for the Property shall be Twelve Million
Two Hundred Fifty Thousand Dollars ($12,250,000.00) (the “Purchase Price”), as
the same may be adjusted pursuant to the terms of this Agreement. The Purchase
Price shall be payable by wire transfer of immediately available federal funds
to Seller’s account no later than 2:00 p.m. on the date of Closing.

 

ARTICLE IV.

 

Deposit

 

4.1. Deposit. Within two (2) Business Days (as defined in Section 16.4) after
the Effective Date, Purchaser shall deposit Five Hundred Thousand Dollars
($500,000.00) (together with any interest earned thereon, the “Deposit”) with
Chicago Title Insurance Company (the “Escrow Agent”) in immediately available
funds. The Deposit shall be held in escrow by Escrow Agent in accordance with
and subject to the terms and provisions of this Agreement.

 

-2-



--------------------------------------------------------------------------------

4.2. Application of Deposit. The Deposit shall be held by Escrow Agent in one or
more interest-bearing escrow accounts in one or more federally insured
institutions in Boston, Massachusetts as directed by Purchaser and reasonably
acceptable to Seller. To allow the interest bearing account to be opened,
Purchaser’s and Seller’s tax identification or social security numbers are set
forth below their signatures. The Deposit shall be held by the Escrow Agent
until (i) the Closing (as hereinafter defined) occurs under this Agreement, in
which event the Deposit shall be paid to Seller as a credit against the Purchase
Price, or (ii) this Agreement has been terminated (for reasons other than
default of Purchaser hereunder), in which event the Deposit will be returned to
Purchaser. If either Purchaser or Seller defaults or breaches its obligations
hereunder, then the Deposit shall be applied in accordance with the provisions
of Article XIV.

 

4.3. Escrow Agent. Escrow Agent is executing this Agreement to acknowledge
Escrow Agent’s responsibilities hereunder, which may be modified only by a
written amendment signed by all of the parties. Any amendment to this Agreement
that is not signed by Escrow Agent shall be effective as to the parties thereto,
but shall not be binding on Escrow Agent. Escrow Agent shall accept the Deposit
with the understanding of the parties that Escrow Agent is not a party to this
Agreement except to the extent of its specific responsibilities hereunder, and
does not assume or have any liability for the performance or non-performance of
Purchaser or Seller hereunder to either of them. Additional provisions with
respect to the Escrow Agent are set forth in Article XVII of this Agreement.

 

ARTICLE V.

 

Prorations and Closing Costs

 

All matters involving prorations or adjustments to be made in connection with
Closing and not specifically provided for in some other provision of this
Agreement shall be adjusted as follows:

 

5.1. Prorations. Except as otherwise set forth herein, all items to be prorated
pursuant to this Article 5 shall be prorated as of midnight on the day
immediately preceding the Closing Date, with Purchaser to be treated as the
owner of the Property, for purposes of prorations of income and expenses, on and
after the Closing Date.

 

5.1.1. Collected Rents and Income. All collected rents and other income shall be
prorated as of the Closing Date, Seller being charged and credited for all of
the same relating to the period up to the Closing Date and Purchaser being
charged and credited for all of the same relating to the period on and after the
Closing Date. No adjustment shall be made for rents which have accrued and are
unpaid as of Closing, but Purchaser shall pay Seller such accrued and unpaid
rents, if, as and when collected by Purchaser after the Closing, it being agreed
that Purchaser shall not be deemed to have collected any such arrearages
attributable to the period prior to Closing until such time as Avaya is current
in the payment of all rents accruing after the Closing. Purchaser agrees

 

-3-



--------------------------------------------------------------------------------

to bill Avaya for all past due rents and to take any additional commercially
reasonable actions requested by Seller to collect rents that are accrued but
unpaid as of the Closing, provided that Purchaser shall not be obligated to
incur any out-of-pocket third party expense in connection with such actions and
Purchaser shall not be obligated to exercise any remedial rights against Avaya,
including, without limitation, the commencement of a lawsuit or summary process
proceeding, or the taking of another action to terminate its tenancy. Seller
shall not bring suit against Avaya to collect for accrued but unpaid rents owed
Seller as of the Closing Date.

 

5.1.2. Taxes. All real property taxes, personal property taxes and assessments
payable with respect to the Property for the year in which the Closing is held
shall be prorated on the basis of a three hundred sixty-five (365) day year.
Seller shall be solely responsible for any and all ad valorem taxes or
assessments payable with respect to the Property for the period of time prior to
the Closing. If the amount of said real property taxes or personal property
taxes is not known at the time of the Closing, they shall be apportioned on the
basis of the taxes assessed for the preceding year, with a reapportionment as
soon as the new tax rate and valuation can be ascertained; and, if the taxes
which are to be apportioned shall thereafter be reduced by abatement, the amount
of such abatement, less the reasonable cost of obtaining the same, shall be
apportioned between the parties, provided that neither party shall be obligated
to institute or prosecute proceedings for an abatement unless herein otherwise
agreed. The provisions of this Section 5.1.2. shall survive Closing.

 

5.1.3. Operating Costs. The costs and expenses of all telephone, electric,
sewer, water and other utilities, management services, trash removal services,
janitorial services and maintenance services and all other operating expenses
relating to the Property and allocable to the period prior to the Closing Date
shall be determined and paid by Seller before Closing, if practicable. Seller
shall have all utility meters read as of the Closing Date. To the extent not
paid prior to Closing, such amounts shall be prorated as of the Closing Date,
with Seller being charged for all amounts that accrue prior to Closing and
Purchaser being charged for all amounts that accrue thereafter. If final meter
readings are not available, such prorations shall be made based on the parties’
good faith reasonable estimate with a readjustment based on the actual charges
within forty-five (45) days of Closing, if necessary. Seller shall further
attempt to obtain from the provider of same, all other service statements and
bills of account. Seller and Purchaser shall cause all utility services to be
placed in Purchaser’s name as of the Closing Date. The provisions of this
Section 5.1.3 shall survive the Closing.

 

5.1.4. Tenant Improvement Allowance. Purchaser shall receive a credit against
the Purchase Price for the remaining unfunded balance, if any, as of the Closing
Date of the $798,830 Tenant Improvement Allowance (as defined in the Avaya
Lease) provided for in the Avaya Lease.

 

5.2. Closing Costs. Each party shall pay its own expenses in connection with the
transaction, including all of its own accounting, legal, appraisal and other
professional fees, and all costs and expenses set forth in the Agreement to be
borne by that party.

 

-4-



--------------------------------------------------------------------------------

Seller shall pay at Closing (a) all deed excise taxes, documentary stamps and
recording taxes incident to recording the Deed, and (b) the discharge of any
monetary liens on the Property as required under this Agreement. Purchaser shall
pay at Closing, all title insurance premiums and survey costs and recordation
fees. Purchaser and Seller shall each pay one-half of the escrow fees, if any,
charged by Escrow Agent. All other Closing and escrow costs and expense will be
allocated between Purchaser and Seller in accordance with customary practice in
Boston, Massachusetts.

 

ARTICLE VI.

 

Purchaser’s Right of Inspection; Avaya Interview Period

 

6.1. Purchaser’s Right of Inspection.

 

6.1.1. From time to time prior to the Closing, Purchaser and its agents,
representatives, consultants and designees (collectively “Purchaser Parties”)
shall have the right, upon reasonable notice to Seller, at Purchaser’s own cost
and expense, to enter upon the Property (as coordinated through Seller’s
property manager) during normal business hours solely for the purpose of making
or performing surveys, tests, inspections, investigations and analyses,
including, without limitation, such architectural, structural, economic,
financial, environmental, zoning, land-use compliance, code compliance, and
other studies of the Property as Purchaser may deem desirable, provided,
however, that Purchaser Parties shall have no right to inspect or review either
(i) any information relating to Seller’s financing, or (ii) any Proprietary
Information (as hereinafter defined). “Proprietary Information” shall mean
proprietary information concerning the business operations of the members of
Seller and/or entities affiliated with Seller, but shall not include information
directly concerning the operation of the Property. Such inspections may include,
without limitation, reviewing and assessing title matters concerning the
Property, having an ALTA survey performed, conducting surveys, reviewing and
assessing the compliance of the Property with applicable laws, rules and
regulations such as those relating to zoning, land-use matters, building, fire
and safety codes, examining and reviewing the structural and mechanical aspects
of the Property, conducting tests to determine the presence or absence of
hazardous waste materials and substances, and reviewing and analyzing
environmental conditions affecting the Property. Without limitation, Purchaser
may elect to perform environmental studies of the Property (collectively,
“Environmental Studies”). In connection therewith, Purchaser shall not
unreasonably interfere with the current operation of the Property, and shall
restore any damage to the Property caused by Purchaser Parties. Except as
provide above, Seller shall provide Purchaser with access to all documents,
agreements and other information in the possession of Seller related to the
ownership, use and operation of the Property, and Purchaser may elect, at its
cost and expense, to make copies of such documents, agreements and other
information.

 

6.1.2. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, PURCHASER
SHALL NOT CONDUCT OR ALLOW ANY PHYSICALLY INTRUSIVE TESTING OF, ON OR UNDER THE
PROPERTY

 

-5-



--------------------------------------------------------------------------------

WITHOUT FIRST OBTAINING SELLER’S WRITTEN CONSENT AS TO THE TIMING AND SCOPE OF
THE WORK TO BE PERFORMED. Without limiting the generality of the foregoing,
Seller’s written approval (which may be granted, withheld or conditioned in
Seller’s sole discretion) shall be required prior to any testing or sampling of
surface or subsurface soils, surface water, groundwater or any materials in or
about the Real Property in connection with Purchaser’s environmental due
diligence (it being understood that Purchaser may undertake a customary Phase I
environmental survey, and Seller’s consent shall not be required for said Phase
I environmental survey).

 

6.1.3. Purchaser agrees that Purchaser and any person accessing the Property
hereunder will be covered by not less than $2,000,000 commercial general
liability insurance (with, in the case of Purchaser’s coverage, a contractual
liability endorsement, insuring its indemnity obligation under this Agreement)
insuring all activity and conduct of Purchaser and such persons while exercising
such right of access and naming Seller as insureds, issued by a licensed
insurance company reasonably acceptable to Seller.

 

6.1.4. Purchaser agrees that Purchaser Parties will not communicate with any
tenants or service providers unless (i) such meetings are coordinated with
Seller and (ii) a representative of Seller is present during any such tenant or
service provider meeting.

 

6.1.5. Purchaser shall indemnify, defend and hold harmless Seller and Seller’s
affiliates, subsidiaries, shareholders, officers, directors and agents from any
loss, injury, damage, claim, lien, cost or expenses, including reasonable
attorneys’ fees and costs, to the extent caused by the exercise by Purchaser
Parties or their respective employees, consultants, agents or representatives of
the right of access under this Agreement or arising out of a breach of this
Section 6.1.

 

6.1.6. Purchaser and Seller agree to cooperate with any reasonable request by
the other party in connection with the timing of any such inspection or test. In
the event that Purchaser elects to terminate this Agreement prior to Closing,
then Purchaser shall deliver, upon Seller’s request, a copy of any written
inspection or test report or summary prepared by any third party, which delivery
shall be without any representation or warranty of any kind or character,
express or implied.

 

6.1.7. Purchaser agrees that any inspection, test or other study or analysis of
the Property performed pursuant to this Section 6.1 shall be performed at
Purchaser’s expense and in accordance with applicable law.

 

6.1.8. Purchaser’s obligations under Section 6.1 shall survive Closing or any
termination of this Agreement.

 

6.2. [Intentionally Deleted].

 

6.3. Due Diligence Materials. Seller has delivered to Purchaser copies of the
documents and items listed on Exhibit B attached hereto and incorporated herein

 

-6-



--------------------------------------------------------------------------------

(collectively, the “Due Diligence Materials”). Seller hereby represents and
warrants to Purchaser that the Due Diligence Materials delivered pursuant to
this Section 6.3 are and shall be true, correct and complete copies of each
respective Due Diligence Materials in Seller’s possession.

 

6.4. Continued Right to Access. Unless this Agreement is terminated or deemed
terminated as provided in this Article 6, Purchaser, together with its agents
and representatives, shall have the right, from time-to-time prior to the
Closing Date, to enter upon, examine and review the Property, and to perform
such tests and analyses as it deems necessary or desirable, subject to the
provisions of Section 6.1 above.

 

6.5. As-Is, Where Is. Purchaser acknowledges and agrees that, except as
expressly set forth herein and in the documents executed and delivered by Seller
at Closing hereunder, it is acquiring the Property in its “as is” and “where is”
condition with all faults, without any representations or warranties of any kind
or character, express or implied. Purchaser acknowledges that it has had or will
have pursuant to the provisions of this Agreement the opportunity to make such
inspections as it desires of the Property and all facts relevant to its use.
Purchaser acknowledges that it is relying upon its own investigations of the
Property and not on any information provided or to be provided by Seller except
as expressly set forth in this Agreement or in the documents executed and
delivered by Seller to Purchaser at Closing . The provisions of this Section 6.5
shall survive the Closing or the termination of this Agreement.

 

PURCHASER ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY
TO PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL
FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR
IN THE OTHER DOCUMENTS DELIVERED AT CLOSING. PURCHASER HAS NOT RELIED AND WILL
NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED
WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
ANY PROSPECTUS OR OTHER MARKETING MATERIALS DISTRIBUTED WITH RESPECT TO THE
PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGERS OF THE PROPERTY, OR ANY REAL
ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS
SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN THE OTHER DOCUMENTS DELIVERED AT
CLOSING. PURCHASER ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND TAKES
INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS-IS.”

 

PURCHASER ACKNOWLEDGES RECEIPT OF THE ENVIRONMENTAL REPORTS LISTED ON EXHIBIT E
(AND ACKNOWLEDGES THAT THE REPORTS REFERRED TO THEREIN WERE MADE AVAILABLE TO
PURCHASER), AND REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL

 

-7-



--------------------------------------------------------------------------------

CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT
LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER
DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE
PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH
RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY,
AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON
BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN
SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY SET
FORTH IN THIS AGREEMENT OR IN THE OTHER DOCUMENTS DELIVERED AT CLOSING. OTHER
THAN AS EXPRESSLY PROVIDED IN THIS AGREEMENT, OR IN THE OTHER DOCUMENTS
DELIVERED AT CLOSING, UPON CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL
AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY
AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION OR OTHER DEFECTS OR PHYSICAL CONDITIONS,
VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS,
CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY.

 

THE PROVISIONS OF THIS SECTION SHALL SURVIVE CLOSING OR ANY TERMINATION OF THIS
AGREEMENT.

 

ARTICLE VII.

 

Title, Survey, Cooperation with Purchaser

 

7.1. Title. (a) The Real Property is to be conveyed by a good and sufficient
quitclaim deed, in the form attached hereto as Exhibit C (the “Deed”) running to
Purchaser, or a nominee or assignee of Purchaser permitted in accordance with
Section 16.7. Said Deed shall convey a good and clear record and marketable
title to the Real Property, insurable at standard rates, free from all liens and
encumbrances, except the following:

 

  (a) zoning laws, by-laws, regulations and other applicable governmental
regulations and requirements;

 

-8-



--------------------------------------------------------------------------------

  (b) rights of public and adjoining owners in highways, streets, roads and
lanes bounding the Property;

 

  (c) liens for real estate taxes, assessments, water charges and sewer charges
not yet due and payable on the Closing Date (such taxes, water charges and sewer
charges to be subject to adjustment as set forth in this Agreement); and

 

  (d) Permitted Title Exceptions (as defined in Section 7.4.).

 

(b) The Personal Property shall be conveyed free and clear of all encumbrances
by a bill of sale (the “Bill of Sale”) running to Purchaser or a nominee or
assignee of Purchaser permitted in accordance with Section 16.7, in the form
attached hereto as Exhibit D.

 

7.2. Commitment. Promptly after the Effective Date, Purchaser shall, at its
expense, order a title insurance commitment (together with all endorsements, the
“Commitment”) from the Chicago Title Insurance Company (the “Title Company”),
pursuant to which the Title Company shall agree to issue to Purchaser upon
recording of the Deed, an owner’s policy of title insurance (“Title Policy”) in
the amount of the Purchase Price. Said Commitment shall agree to issue the Title
Policy insuring fee simple title of the Purchaser to the Property, with no
exceptions to coverage other than the Permitted Title Exceptions.

 

7.3. Survey. Promptly after the Effective Date, Purchaser shall, at its expense,
order a new or recertified and updated, as-built ALTA survey of the Property
(“Survey”), prepared by a surveyor selected by Purchaser. Upon the request of
Seller, Purchaser shall promptly deliver copies of both the Commitment and
Survey to Seller.

 

7.4. Title and Survey Defects. The period of time between the Effective Date and
5:00 p.m. (EDT) on May 11, 2005 is referred to herein as the “Title Review
Period.” Purchaser shall obtain the Commitment prior to the expiration of the
Title Review Period. Purchaser shall notify Seller by not later than the
expiration of the Title Review Period (i) if Purchaser objects to any
encumbrance, lien or other title or survey matter affecting the Property and/or
(ii) Title Company has not included in the Commitment any endorsements
reasonably requested by Purchaser (each, a “Missing Endorsement”). All
encumbrances, liens and other title and survey matters affecting the Property as
of the expiration of the Title Review Period which are not objected to by
Purchaser prior to the expiration of the Title Review Period, are referred to
herein collectively as the “Permitted Title Exceptions.” All endorsements
included in the Commitment are referred to herein as the “Commitment
Endorsements”. In the event that any encumbrance, lien or other title or survey
matter affecting the Property arises after the date of the Title Review Period
(each, a “Subsequently Arising Exception”), Purchaser may object to any such
Subsequently Arising Exception (or Subsequently Arising Exceptions) by providing
written notice thereof to Seller by the earlier to occur of (i) the date which
is ten (10) days after Purchaser receives notice thereof, or (ii) the Closing
Date.

 

-9-



--------------------------------------------------------------------------------

If Purchaser so objects to either an encumbrance, lien or other title or survey
matter affecting the Property as of the expiration of the Title Review Period or
to a Subsequently Arising Exception (each, a “Title Defect” and collectively,
“Title Defects”) or a Missing Endorsement, as applicable, Seller shall notify
Purchaser within five (5) days following the date of receipt of Purchaser’s
notice of such objection that either (a) the Title Defect (or the Title Defects)
have been, or will be at or prior to Closing, released or discharged of record
in a manner reasonably satisfactory to both Purchaser and the Title Company
and/or the Seller will cause the Title Company to include the Missing
Endorsement (or Missing Endorsements) in the Commitment (and in such event, if
reasonably requested by Seller to allow Seller time to cause such discharge or
removal or inclusion, the Closing Date shall be deferred to a date mutually
agreed-upon by the parties, but for not more than thirty (30) days beyond the
scheduled Closing Date set forth below), or (b) that Seller does not intend to
arrange to have the Title Defect(s) released or discharged of record and/or to
have the Missing Endorsement(s) included as aforesaid. If Seller does not notify
Purchaser within the five (5) day period as aforesaid that Seller has arranged
to have the respective Title Defect(s) released or discharged of record and/or
to have the Missing Endorsement(s) included, as aforesaid, or if Seller fails to
have the respective Title Defects released or discharged of record and/or to
have the Missing Endorsement(s) included by not later than three (3) business
days prior to Closing, as aforesaid, then Purchaser may as its sole remedy elect
either (i) to terminate its obligations hereunder to purchase the Property, in
which event the Deposit together with all interest earned thereon shall be
returned to Purchaser and thereafter this Agreement shall terminate and be of no
further force or effect, with neither party having any further obligations
hereunder, excepting those obligations which expressly survive the termination
hereof; or (ii) to proceed with the Closing and accept title to the Property
subject to the Title Defect(s) and/or to proceed without obtaining any remaining
Missing Endorsement(s), with no adjustment to the Purchase Price, in which event
this Agreement shall remain in full force and effect in accordance with its
terms and the respective Title Defect shall be considered to be a Permitted
Title Exception. Seller shall have no affirmative obligation hereunder to expend
any funds in order to cause any Title Defect(s) to be released or discharged of
record or to cause the Title Company to issue the Missing Endorsement(s);
provided, however, the foregoing limitation shall not apply to, and Seller shall
pay or discharge in full, any mortgages and/or mechanics liens arising from work
performed on the Real Property by or on behalf of Seller, and other monetary
liens or encumbrances voluntarily created or assumed by Seller; provided,
further Seller shall not be obligated to pay or discharge any liens filed by
contractors or vendors of Avaya or their respective subcontractors or suppliers.

 

7.5. Affidavits. Seller shall execute and deliver at Closing an Owner’s
affidavit reasonably acceptable to Seller and required customarily by the title
insurance companies in order to issue the Title Policy, free of any exceptions
for mechanics’ or materialman’s liens for work performed by Seller prior to
Closing or for rights or claims of occupants or parties-in-possession (the
“Owner’s Affidavit”).

 

-10-



--------------------------------------------------------------------------------

ARTICLE VIII.

 

Representations and Warranties of Seller

 

Seller represents and warrants to Purchaser as follows:

 

8.1. Authority. Seller is a limited liability company, duly organized, validly
existing and in good standing under the laws of Massachusetts. Seller has the
full power and authority to enter into this Agreement and all ancillary
documents delivered pursuant hereto, and to assume and perform all of its
obligations hereunder. The execution and delivery of this Agreement and the
performance by the Seller of its obligations hereunder has been or will be duly
authorized by all requisite action and no further action or approval will be
required in order to constitute this Agreement as a binding and enforceable
obligation of the Seller. The undersigned individual(s) is (are) authorized to
execute this Agreement on behalf of the Seller no additional signatures are
required to bind Seller.

 

8.2. Legal Action Against Seller. There are no judgments, orders, or decrees of
any kind against Seller relating to, concerning or affecting the Property, which
are unpaid or unsatisfied of record, nor to Seller’s knowledge any legal action,
suit or other legal or administrative proceeding pending before any court or
administrative agency relating to, concerning or affecting the Property, nor is
Seller aware of any threatened legal action, suit or other legal or
administrative proceeding relating to the Property.

 

8.3. Bankruptcy or Debt of Seller. Seller is not the subject of a pending
bankruptcy or insolvency action.

 

8.4. Compliance with Existing Law. To Seller’s knowledge, Seller has not
received written notice of a breach or violation of any law, ordinance, order,
rule, regulation or requirement, or of any covenants or encumbrances against or
affecting the Property, or any part thereof.

 

8.5. Condemnation. To Seller’s knowledge, Seller has not received written notice
of any pending or contemplated eminent domain or condemnation proceedings
affecting the Property or any part thereof. To Seller’s knowledge, except for
easements, covenants and restrictions of record as of the Effective Date, Seller
has not made any commitment to any board, bureau, commission, department or body
of any municipal, county, state or federal governmental unit or any subdivision
thereof, having jurisdiction over the Property or the use or improvement
thereof, or to any third party, to dedicate or grant any portion of the Property
for roads, easements, rights-of-way, or for any other public purposes, or to
impose any restrictions or incur any other expense or obligation relating to the
Property, which have not been fully and completely satisfied or discharged as of
the Effective Date.

 

8.6. [Intentionally Deleted].

 

-11-



--------------------------------------------------------------------------------

8.7. Asbestos, PCBs, Hazardous Materials.

 

8.7.1. Representations and Warranties. Except for the reports listed in Exhibit
E, true, correct and complete copies of which (to the extent in the possession
of Seller or Seller’s property manager) have been delivered to Purchaser, Seller
is not aware of any environmental reports with respect to the Real Property.
Seller has made no representations regarding the accuracy of such reports or the
completeness of any information contained therein. To Seller’s knowledge, Seller
has not received any written notices from any governmental authorities alleging
a violation of any Environmental Laws (as hereinafter defined) with respect to
the Real Property.

 

8.7.2. Definitions. For purposes of this Agreement, “Environmental Laws” means
the federal, state or local laws and regulations governing, regulating and
concerning (i) those substances included within the definitions of any one or
more of the terms “hazardous substances,” “hazardous materials,” and “toxic
substances,” in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (“CERCLA”), as amended, 42 U.S.C. Sec. 9061 et seq., the
Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. Sec. 6901 et
seq., and the Hazardous Materials Transportation Act, as amended, 49 U.S.C. §§
1801 et seq.; (ii) those substances listed in the United States Department of
Transportation Table (49 CFR 172.101 and amendments thereto) or by the
Environmental Protection Agency (or any successor agency) as hazardous
substances (40 CFR Part 302 and amendments thereto); (iii) such other
substances, materials and wastes as are classified or designated as hazardous or
toxic under federal, state or local laws or regulations; and (iv) any materials,
wastes or substances that are (a) petroleum; (b) asbestos; (c) polychlorinated
biphenyls; (d) designated as a “Hazardous Substance” or “Hazardous Material”
pursuant to the Clean Water Act, 13 U.S.C. §§ 1321 et seq. (33 U.S.C. § 1321) or
Massachusetts General Laws Chapters 21C through 21E (inclusive), or designated
as “toxic pollutants” subject to Chapter 26 of the Clean Water Act pursuant to §
307 of the Clean Water Act (33 U.S.C. § 1317); (e) flammable explosives; and (f)
radioactive materials, and all regulations promulgated thereunder.

 

8.8. Avaya Lease. Seller represents that it has delivered to Purchaser a true,
correct and complete copy of the lease agreement with Avaya Inc. (“Avaya”),
together with (i) all guaranties, if any, thereof, and (ii) all amendments and
modifications thereto, if any, (collectively, the “Avaya Lease”). Seller has
previously made its files and records concerning the Avaya Lease available to
Purchaser for its review. To Seller’s knowledge, there are no leases or
occupancy agreements of any kind currently in effect with respect to the Real
Property, except for the Avaya Lease, and there are no tenants, occupants or
parties in possession of any part of the Property, excepting only Avaya.

 

8.9. Leasing/Brokerage Commissions. To Seller’s knowledge, there are no leasing
and/or brokerage commissions currently due or owing or which may hereafter
become due or owing in connection with the Avaya Lease, excepting only the
remaining balance in the amount of $299,523.75 of the brokerage commission
payable to Spaulding

 

-12-



--------------------------------------------------------------------------------

and Slye, LLC and CB Richard Ellis (the “Leasing Brokers”) in connection with
the Avaya Lease, which balance is due upon the commencement of the term of the
Avaya Lease and shall be paid by Seller on or before the Closing pursuant to
Section 12.2.20 of this Agreement.

 

8.10. [Intentionally Deleted].

 

8.11. Contracts. To Seller’s knowledge, Exhibit K attached hereto is a complete
list of all management, service, supply and maintenance agreements, equipment
leases, and all other contracts and agreements with respect to the management,
maintenance, repair, service, and operation of the Property as of the date of
this Agreement (herein collectively referred to as the “Operating Contracts”).
The copies of the Operating Contracts furnished by Seller to Purchaser are true
and complete copies of the Operating Agreements in Seller’s possession.

 

8.12. Insurance. Seller maintains fire, extended risk and liability insurance
policies covering the Property.

 

8.13. [Intentionally Deleted].

 

8.14. [Intentionally Deleted].

 

8.15. Foreign Person. Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code.

 

8.16. Intentionally Deleted.

 

8.17. Employees. Seller has no employees.

 

8.18. Third Party Rights. To Seller’s knowledge, there are no options to
purchase, rights of first refusal or other purchase rights held by any third
parties with respect to the Property which are currently in force and effect.

 

8.19 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Seller, and to the Seller’s knowledge, any other Person owning
an interest of 20% or more in Seller and any manager of the Property: (i) is not
currently identified on OFAC List, and (ii) is not a person with whom a citizen
of the United States is prohibited to engage in transactions by any trade
embargo, economic sanction, or other prohibition of United States law,
regulation, or Executive Order of the President of the United States.

 

8.20. Knowledge. As used in this Article VIII and in this Agreement or in any
other agreement delivered by Seller to Purchaser, the phrase “to Seller’s
knowledge” or “to the best of Seller’s knowledge” or “to Seller’s knowledge” or
“Seller is not aware”, or any similar phrase shall mean the actual, not
constructive or imputed, knowledge or awareness of Roger W. Altreuter, without
inquiry or review of the Seller’s books or records.

 

-13-



--------------------------------------------------------------------------------

8.21. Seller’s Representations and Warranties Deemed Modified. If and to the
extent Purchaser has, prior to the Effective Date, acquired actual knowledge
that any of the foregoing representations and warranties (each, a “Seller’s
Warranty”; and collectively, the “Seller’s Warranties”) are inaccurate, untrue
or incorrect in any material respect, then such Seller’s Warranty (or such
Seller’s Warranties) shall be deemed modified to reflect the actual knowledge
acquired by Purchaser.

 

If and to the extent prior to the Closing Purchaser acquires (or, pursuant to
Section 9.6 of this Agreement, Purchaser is deemed to acquire) actual knowledge
that any of Seller’s Warranties are untrue, inaccurate or incorrect in any
material respect (each, a “Subsequently Arising Exception Matter”), Purchaser
may object to such Subsequently Arising Exception Matter (or Subsequently
Arising Exception Matters) by providing written notice thereof to Seller. In
such event Seller shall notify Purchaser within five (5) days following receipt
of Purchaser’s notice of such objection that either (a) the Subsequently Arising
Exception Matter(s) has been, or will be, not less than three (3) business days
prior to Closing cured in a manner reasonably satisfactory to Purchaser (and in
such event, if reasonably requested by Seller to allow Seller time to effect
such cure, the Closing Date shall be deferred to a date mutually agreed-upon by
the parties, but not more than thirty (30) days beyond the scheduled Closing
Date set forth below), or (b) that Seller does not intend to arrange for the
cure of such Subsequently Arising Exception Matter(s). If Seller does not notify
Purchaser within the five (5) day period as aforesaid that Seller intends to
arrange to cure the Subsequently Arising Exception Matter(s), or if Seller fails
to cure the Subsequently Arising Exception Matter(s) not later than three (3)
business days prior to Closing, as aforesaid, then Purchaser may, as its sole
remedy, elect either (i) to terminate its obligations hereunder to purchaser the
Property, in which event the Deposit together with all interest earned thereon
shall be returned to Purchaser and thereafter this Agreement shall terminate and
be of no further force or effect, with neither party having any further
obligations hereunder excepting those obligations which expressly survive the
termination of this Agreement; or (ii) to waive such Subsequently Arising
Exception Matter(s) and to proceed with the Closing with no adjustment to the
Purchase Price, in which event the Seller’s Warranties shall be deemed modified
to reflect such Subsequently Arising Exception Matter. Seller shall have no
affirmative obligation hereunder to expend any funds in order to cause any
Subsequently Arising Exception to be cured prior to Closing.

 

8.22. Survival. The warranties and representations contained in this Article
VIII shall survive delivery of the Deed and the Closing as provided in Section
16.20.

 

-14-



--------------------------------------------------------------------------------

ARTICLE IX.

 

Representations and Warranties of Purchaser

 

Purchaser warrants and represents to Seller as follows:

 

9.1. Authority. Purchaser is a limited liability company, duly formed, validly
existing and in good standing under the laws of the State of Delaware and duly
qualified to transact business in the Commonwealth of Massachusetts. Purchaser
has the full power and authority to enter into this Agreement and all ancillary
documents delivered pursuant hereto and to assume and perform all of its
obligations hereunder. The execution and delivery of this Agreement and the
performance by the Purchaser of its obligations hereunder has been or will be
duly authorized by all requisite action and no further action or approval is
required in order to constitute this Agreement as a binding and enforceable
obligation of the Purchaser. The undersigned individual(s) is (are) authorized
to execute this Agreement on behalf of Purchaser and no additional signatures
are required to bind Purchaser.

 

9.2. Legal Action Against Purchaser. There are no judgments, orders, or decrees
against Purchaser unpaid or unsatisfied of record which would materially and
adversely affect Purchaser’s ability to consummate the Closing contemplated by
this Agreement, nor to Purchaser’s knowledge is there any legal action, suit or
other legal or administrative proceeding pending before any court or
administrative agency relating to, concerning or affecting the Purchaser, nor is
Purchaser aware of any threatened legal action, suit or other legal or
administrative proceeding relating to the Purchaser.

 

9.3. Bankruptcy or Debt of Purchaser. Purchaser is not the subject of a pending
bankruptcy or insolvency action.

 

9.4. Binding on Purchaser. The execution and delivery of this Agreement by the
Purchaser and the consummation of the transaction contemplated hereby will be
binding upon Purchaser. The undersigned individual(s) is authorized to sign on
behalf of Purchaser and no additional signatures are required to bind Purchaser.

 

9.5 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws. Purchaser, and to the Purchaser’s knowledge, any other Person owning an
interest of 20% or more in Purchaser: (i) is not currently identified on OFAC
List, and (ii) is not a person with whom a citizen of the United States is
prohibited to engage in transactions by any trade embargo, economic sanction, or
other prohibition of United States law, regulation, or Executive Order of the
President of the United States.

 

9.6. Knowledge. As used in this Article IX and in this Agreement or in any other
agreement delivered by Purchaser to Seller, the phrase “to Purchaser’s
knowledge” or “to the best of Purchaser’s knowledge” or “to Purchaser’s
knowledge” or “Purchaser is not aware”, or any similar phrase shall mean the
actual, not constructive or imputed, knowledge or awareness of Keith Willby
and/or Damien Miller. Notwithstanding the foregoing, Purchaser’s actual
knowledge shall be deemed to include all information expressly set forth in (i)
the exhibits attached to this Agreement, and (ii) the contracts, leases and
other due diligence materials delivered to or obtained by Purchaser.

 

-15-



--------------------------------------------------------------------------------

9.7. Survival. The warranties and representations contained in this Article IX
shall survive the delivery of the Deed and the Closing as provided in Section
16.20.

 

ARTICLE X.

 

Covenants of Seller

 

Seller hereby covenants and agrees that during the period between the Effective
Date and the Closing Date, Seller shall perform and observe the following
covenants and obligations:

 

10.1. Operation and Maintenance of the Property. Seller shall operate, maintain
and repair the Property, all at Seller’s cost and expense, in a manner
consistent with its current operating procedures. Seller may remove from the
Improvements and dispose of (without any reduction of the Purchase Price) any
item or article of furniture or furnishings (including, without limitation,
systems furniture, if any).

 

10.2. Leases. From and after the Effective Date, Seller hereby agrees that it
will not enter into any amendment, modification or other agreement of any kind
relating to or affecting the Avaya Lease, or any other lease, occupancy or
franchise agreement of any kind for any part of the Property (a “Leasing
Agreement”) without the prior written agreement of the Purchaser, which may be
withheld by Purchaser in its sole and unfettered discretion.

 

10.3. Contracts. As of the Closing Date, all Operating Contracts with respect to
the Property shall be terminated, excepting only those Operating Contracts which
Purchaser elects to assume in writing, which election shall be made prior to the
end of the Avaya Interview Period. Seller shall not (i) enter into any other
Operating Contract that will not be fully performed by Seller on or before the
Closing Date, or (ii) amend, modify or alter in any material respect any
Operating Contract which Purchaser has elected to assume without, in each
instance, the prior written consent of Purchaser in it sole and unfettered
discretion.

 

10.4. Insurance. Seller shall maintain the insurance coverages described in
Section 8.12, in the current amounts and with the same coverages through the
Closing Date.

 

10.5. Notice to Purchaser. Seller shall notify Purchaser promptly after Seller
acquires actual knowledge of the occurrence of any of (i) a fire or other
casualty causing damage to the Property; (ii) receipt of written notice of
eminent domain proceedings or condemnation of or affecting the Property, or any
portion thereof; or (iii) receipt of written notice from any governmental agency
relating to the condition, use or occupancy of the Property, or any portion
thereof, time being of the essence of the giving of said notice.

 

-16-



--------------------------------------------------------------------------------

ARTICLE XI.

 

Conditions Precedent

 

Without limiting any of the other conditions to Purchaser’s obligations set
forth in this Agreement, the obligations of Purchaser to purchase the Property
and to perform the other covenants and obligations to be performed by it on the
Closing Date shall be subject to the following conditions:

 

11.1. Covenants. Seller shall have performed all of its covenants, agreements
and obligations under this Agreement in all material respects.

 

11.2. Representations and Warranties. All of Seller’s representations and
warranties set forth in this Agreement shall be true, correct and complete in
all material respects, both as of the date of this Agreement and on the Closing
Date.

 

11.3. Title. There shall be no encumbrances, liens, or other title or survey
matters affecting to title to the Property, other than the Permitted Title
Exceptions.

 

11.4. Condition of the Property. The Property shall be in substantially the same
condition as of the Effective Date, excepting only (i) reasonable wear and tear,
(ii) the Tenant Improvement Work performed by Avaya, and (iii) damage to the
Property by fire or other casualty, as more particularly set forth in Article
XIII.

 

11.5. [Intentionally Deleted].

 

11.6. Title Insurance. The Title Company shall have unconditionally committed to
issue to Purchaser, upon payment of the title insurance premium, the Title
Policy at the Closing in the form contemplated by the Commitment, with all of
the Commitment Endorsements, subject only to the Permitted Title Exceptions.

 

11.7. [Intentionally Deleted].

 

11.8. No Material Change. There shall have been no “material adverse change”, in
Purchaser’s determination, in the financial condition of Avaya as of the
Effective Date. For the foregoing purposes, “material adverse change” shall mean
that the credit rating of Avaya established by Standard & Poors is reduced below
“BB-”.

 

11.9. Avaya Lease. The Avaya Lease shall be in full force and effect. Seller
shall have delivered the original Estoppel Certificate duly executed by Avaya, a
copy of which is attached hereto as Exhibit H, together with an original of the
Avaya Lease.

 

If on the Closing Date the conditions of this Article XI have not been
satisfied, then, at Purchaser’s option, Purchaser may by written notice to
Seller terminate this Agreement, whereupon the Deposit shall be returned to
Purchaser forthwith. In such event, except as otherwise provided in Section
14.2, if applicable, upon the return of the

 

-17-



--------------------------------------------------------------------------------

Deposit to Purchaser, all other obligations of the parties hereto shall cease
and this Agreement shall be terminated and the parties shall be without further
recourse or remedy hereunder, excepting those obligations which expressly
survive the termination hereof.

 

ARTICLE XII.

 

Closing

 

12.1. Closing and Closing Date. Subject to the conditions set forth in this
Agreement, the closing of the purchase and sale of the Property (the “Closing”)
shall be held at 10:00 a.m. at the offices of Wilmer Cutler Pickering Hale and
Dorr LLP, 60 State Street, Boston, Massachusetts, on May 16, 2005. The date of
Closing is sometimes referred to in this Agreement as the “Closing Date”.

 

12.2. Seller’s Closing Deliveries. Seller agrees to provide the following
documents to Purchaser at Closing. The delivery of each of the following shall
be a condition precedent to Purchaser’s obligation to perform its obligations
under this Agreement:

 

12.2.1. Possession. Full, complete and actual possession of the Property to
Purchaser on the Closing Date, free and clear of all tenants and occupants,
excepting only Avaya pursuant to the Avaya Lease;

 

12.2.2. Deed. A Deed in the form attached hereto as Exhibit C, properly executed
by Seller and notarized, to Purchaser or Purchaser’s nominee or assignee as
permitted pursuant to Section 16.7 of this Agreement;

 

12.2.3. Bill of Sale. A bill of sale (the “Bill of Sale”) in the form attached
hereto as Exhibit D, properly executed by Seller and notarized, to Purchaser or
Purchaser’s nominee or assignee as permitted pursuant to Section 16.7 of this
Agreement;

 

12.2.4. Assignment and Assumption Agreement re: Contracts. A duly executed
Assignment and Assumption Agreement re: Contracts in the form attached hereto as
Exhibit F (the “Contracts Assignment”);

 

12.2.5. Assignment and Assumption Agreement re: Leases and Security Deposits. A
duly executed Assignment and Assumption Agreement re: Leases and Security
Deposits in the form attached hereto as Exhibit G (the “Lease Assignment”);

 

12.2.6. Funding by Seller of Avaya Allowance. Cancelled checks or other
reasonably satisfactory evidence of amounts funded by Seller under the Tenant
Improvement Allowance, if and to the extent as of the Closing Date Seller has
previously funded all or a portion of the Tenant Improvement Allowance.

 

12.2.7. [Intentionally Deleted];

 

-18-



--------------------------------------------------------------------------------

12.2.8. Contracts. With respect to any Operating Contracts which Purchaser has
elected to assume, all original Operating Contracts (or copies thereof);

 

12.2.9. [Intentionally Deleted]

 

12.2.10. [Intentionally Deleted];

 

12.2.11. Keys. Copies of all keys to the Improvements, to the extent in Seller’s
possession or the possession of Seller’s property manager;

 

12.2.12. Reaffirmation of Representations and Warranties. A Certificate
Regarding Representations and Warranties, in the form attached hereto as Exhibit
I, properly executed by Seller;

 

12.2.13. FIRPTA Certificate. A FIRPTA affidavit, in the form of Exhibit J
attached hereto, properly executed by Seller;

 

12.2.14. [Intentionally Deleted].

 

12.2.15. Owner’s Affidavit, etc. The Owner’s Affidavit required pursuant to
Section 7.5 hereof;

 

12.2.16. Settlement Statement. An executed counterpart original of a Settlement
Statement (a “Settlement Statement”) setting forth the prorations and
adjustments to the Purchase Price;

 

12.2.17. Evidence of Authority of Seller. Evidence reasonably satisfactory to
Purchaser that all necessary approvals and/or consents by the board of directors
of Seller and any constituent person or group otherwise required under Seller’s
organizational documents, and by any other person(s) have been delivered and
such other evidence satisfactory to Purchaser and the Title Company of Seller’s
authority and the authority of the signatory on behalf of Seller to convey the
Property pursuant to this Agreement;

 

12.2.18. Notification Letters. An original tenant notification letter addressed
to Avaya in a form to be drafted by Purchaser and reasonably satisfactory to
Seller, original notification letters to all parties to all Operating Contracts
to be assumed by Purchaser, if any, to be in a form drafted by Purchaser and
reasonably acceptable to Seller;

 

12.2.19. 1099-B Certification. An original 1099-B Certification;

 

12.2.20. Payment to Real Estate Brokers. Evidence of payment to the Leasing
Brokers of the amount due and owing to them as provided in Section 8.9;

 

-19-



--------------------------------------------------------------------------------

12.2.21. Termination of Management Contracts. Evidence of termination of any
management contract and all Operating Contracts not being assumed by Purchaser;

 

12.2.22. Further Assurances. All such further documents as may be reasonably
required by Purchaser and/or the title insurance company for the consummation of
the transaction contemplated hereby.

 

12.3. Purchaser’s Closing Deliveries. Purchaser agrees to provide the following
to Seller at Closing:

 

12.3.1. Purchase Price. The Purchase Price, as adjusted pursuant to the terms
hereof.

 

12.3.2. Bill of Sale. The Bill of Sale executed by Purchaser.

 

12.3.3. Assignment and Assumption Agreements. Duly executed originals of the
Lease Assignment and the Contracts Assignment;

 

12.3.4. Settlement Statement. An executed counterpart of the Settlement
Statement; and

 

12.3.5. Further Assurances. All such further documents as may be reasonably
required by Seller and/or the title insurance company for the consummation of
the transaction contemplated hereby.

 

12.4. Seller’s Post-Closing Deliveries. After the Closing, Seller shall exercise
commercially reasonable efforts to deliver originals or copies of any documents
not already provided to Purchaser that are reasonably requested by Purchaser in
connection with Purchaser’s needs as the owner of the Property. Purchaser
acknowledges that Seller has already delivered copies of all plans,
specifications, building permits, land use permits and approvals, and
certificates of occupancy in its records.

 

ARTICLE XIII.

 

Risk of Loss and Condemnation

 

13.1. Risk of Loss. Until Closing, the risk of loss or damage to the Property or
any portion thereof shall be assumed by Seller. In the event of damage to the
Property by fire or other casualty, act of God or any other event, and the cost
to repair such damage is estimated by Purchaser in its reasonable, good faith
discretion to exceed $50,000.00, then Purchaser, at its sole option exercised
within ten (10) days of receiving notice of such event, shall have the right to
(a) terminate this Agreement and obtain a refund of its Deposit; or (b) proceed
with the Closing, in which event, if restoration has not been completed, the
insurance proceeds less costs of collection and restoration incurred by Seller
prior to Closing, together with any deductible amounts, shall be assigned to

 

-20-



--------------------------------------------------------------------------------

Purchaser at the Closing or shall be credited at the Closing against the
Purchase Price. In the event of damage to the Property by fire or other
casualty, act of God or other event, the cost of which to repair is not greater
than $50,000.00, Seller may elect by providing written notice thereof within
five (5) days of the occurrence of such event to repair and restore the Property
and if reasonably necessary in order to complete such repair and restoration
work to extend the Closing Date for up to thirty (30) days. In the event that
Seller does not elect to repair and restore the Property as aforesaid,
Purchaser, at its sole option exercised within ten (10) days of receiving notice
of such event shall have the right to (a) terminate this Agreement and obtain a
refund of its Deposit; or (b) proceed with the Closing, in which event
restoration has not been completed, the insurance proceeds less costs of
collection and restoration incurred by Seller prior to Closing, together with
any deductible amounts, shall be assigned to Purchaser at the Closing, or shall
be credited at the Closing against the Purchase Price. Purchaser shall have the
right to participate in the negotiations and approve the settlement of any
casualty-related claim in the event Purchaser elects to proceed with Closing.

 

13.2. Condemnation. If, prior to the Closing Date, all or any material part of
the Property is taken by condemnation or eminent domain proceeding or other
transfer in lieu thereof, this Agreement may be terminated at the option of
Purchaser by written notice to Seller given within five (5) business days after
Seller gives Purchaser the notice of such condemnation or conveyance in lieu
thereof. If Purchaser elects not to terminate this Agreement, then this
Agreement shall remain in full force and effect, and Seller shall at closing
assign to Purchaser all rights of Seller to the condemnation award (less costs
of collection), but there shall be no reduction in the Purchase Price.

 

ARTICLE XIV.

 

Default

 

14.1. Purchaser’s Default. Without limiting Seller’s rights and remedies under
Article VI, Article XV or Section 16.11 hereof, if Purchaser fails to consummate
the purchase and sale contemplated herein after all conditions precedent to
Purchaser’s obligations to consummate such transaction have been satisfied in
full, then the Deposit shall be delivered to Seller as full and complete
liquidated damages, as the exclusive and sole right and remedy of Seller for
such failure, whereupon this Agreement shall terminate and neither party shall
have any further obligations or liabilities to any other party, excepting those
obligations which expressly survive the termination of this Agreement. Purchaser
and Seller hereby agree that an adequate remedy at law will not exist, Seller’s
actual damages would be extremely difficult or impossible to ascertain and the
amount of the Deposit is a reasonable estimate of the damages incurred by Seller
as a result of any such a failure by Purchaser.

 

14.2. Seller’s Default. If Seller fails, refuses, or is unable to consummate the
purchase and sale contemplated herein after all conditions precedent to Seller’s
obligations have been satisfied, or if Seller breaches a representation or
warranty hereunder, then Purchaser may elect the following alternatives; (i) to
extend the Closing

 

-21-



--------------------------------------------------------------------------------

Date for up to thirty (30) days in order to enable Seller to satisfy or cure
such breach or default or to satisfy such condition precedent; (ii) to terminate
this Agreement, by providing notice thereof to Seller and the Title Company, in
which event the Deposit shall be returned to the Purchaser, Seller shall
reimburse Purchaser for all costs and expenses up to but not exceeding $100,000
in the aggregate incurred by Purchaser prior to the effective termination date,
and this Agreement shall be of no further force and effect, with neither party
having any further obligations hereunder (excepting such obligations that
expressly survive termination of this Agreement); and/or (iii) to commence and
prosecute an action in equity for specific performance to compel the Seller to
convey the Property to the Purchaser in accordance with the provisions of this
Agreement.

 

Notwithstanding anything to the contrary contained in this Agreement, Purchaser
agrees that in no event shall Purchaser seek or obtain any recovery or judgment
against any of Seller’s directors, officers, employees, shareholders, members,
or managers. Purchaser further agrees that Seller shall have no liability to
Purchaser for any breach of Seller’s covenants, representations or warranties
hereunder or under any other agreement, document, certificate or instrument
delivered by Seller to Purchaser, or under any law applicable to the property or
this transaction unless the valid claims for all such breaches collectively
aggregate more than Twenty-Five Thousand Dollars ($25,000.00), in which event
the full amount of such valid claims shall be actionable, up to the Cap set
forth in the following sentence. Further, Purchaser agrees that any recovery
against Seller for any breach of Seller’s covenants, representations or
warranties hereunder or under any other agreement, document, certificate or
instrument delivered by Seller to Purchaser, or under any law applicable to the
Property or this transaction, shall be limited to Purchaser’s actual damages not
in excess of Five Hundred Thousand Dollars ($500,000.00) in the aggregate (the
“Cap”), and that in no event shall Purchaser be entitled to seek or obtain any
other monetary damages of any kind, including, without limitation,
consequential, indirect or punitive damages. From and after the Closing Date,
for a period of time expiring on December 25, 2005, Seller shall maintain
unencumbered liquid assets of not less than $500,000.00 or a net worth of not
less than $1,000,000.00. Promptly after request of Purchaser, which request may
be made once after the Closing Date, Seller shall deliver to Purchaser a balance
sheet or other reasonably satisfactory evidence of such liquidity or net worth.
The provisions of this Article and the obligations hereunder shall survive the
delivery of the Deed and the Closing and shall not be merged therein.

 

ARTICLE XV.

 

Broker

 

Seller has retained Trammel Crow Company (“TCC”) as its broker in connection the
transaction contemplated by this Agreement. Seller shall pay TCC a commission
pursuant to a separate written agreement if, as and when the Closing occurs
hereunder. Excepting only TCC, the parties represent to each other that no
broker, agent or finder has been engaged on their behalf or otherwise involved
in this transaction and each party shall indemnify, defend and hold the other
harmless from and against the claims of any other broker, agent, consultant of
finder claiming to have acted on behalf of such party in

 

-22-



--------------------------------------------------------------------------------

connection with this transaction or this Agreement. The provisions of this
Article and the obligations hereunder shall survive the delivery of the Deed and
the Closing and shall not be merged therein.

 

ARTICLE XVI.

 

Miscellaneous

 

16.1. Notices. Any and all notices, requests, demands or other communications
hereunder shall be deemed to have been duly given if in writing and if
transmitted by hand delivery with receipt therefor, by recognized national
overnight courier (such as Federal Express), or by registered or certified mail,
return receipt requested, first class postage prepaid, addressed as follows (or
to such new address as the addressee of such a communication may have notified
the sender thereof).

 

To Seller:    Farley White Associates, LLC      155 Federal Street, Suite 1200  
   Boston, MA 02110      Attention: Mr. Roger W. Altreuter      Phone No.: (617)
357-4774, x211 With a copy to:    Wilmer Cutler Pickering Hale and Dorr LLP     
1455 Pennsylvania Avenue, NW      Washington, DC 20004      Attention: Allen H.
Fox, Esq.      Phone No.: (202) 663-6087 To Purchaser:    c/o Wells Real Estate
     6200 The Corners Parkway      Suite 250      Norcross, GA 30092     
Attention: Mr. Keith Willby      Phone No. 770-243-8446      e-mail:
keithw@wellsref.com With a copy to:    Goulston & Storrs, P.C.      400 Atlantic
Avenue      Boston, MA 02110      Attention: Frank E. Litwin, Esq.      Phone
No.: (617) 574-4083      Fax No.: (617) 574-7610      Email:
flitwin@goulstonstorrs.com

 

All such notices shall be deemed delivered upon receipt or refusal to accept
receipt of delivery thereof.

 

-23-



--------------------------------------------------------------------------------

16.2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts.

 

16.3. Headings. The captions and headings herein are for convenience and
reference only and in no way define or limit the scope or content of this
Agreement or in any way affect its provisions.

 

16.4. Business Days. “Business Days” shall mean all days other than Saturdays,
Sundays and legal holidays. If any date herein set forth for the performance of
any obligations of Seller or Purchaser or for the delivery of any instrument or
notice as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next Business Day following such Saturday, Sunday or legal holiday. As used
herein, the term “legal holiday” means any state or Federal holiday for which
banks in Boston, Massachusetts are generally closed.

 

16.5. Counterpart Copies. This Agreement may be executed in two or more
counterpart copies, all of which counterparts shall have the same force and
effect as if all parties hereto had executed a single copy of this Agreement.

 

16.6. Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns.

 

16.7. Assignment. Purchaser may assign its rights under this Agreement to a
nominee of Purchaser or any affiliate or subsidiary of Purchaser without the
prior written consent of Seller; provided, however, that: (a) the original
Purchaser shall remain liable jointly and severally with such assignee or
nominee for the performance of all of Purchaser’s obligations under this
Agreement; (b) Seller shall incur no additional expenses on account of such
assignment; and (c) Purchaser shall disclose the identity of such nominee or
assignee to Seller not later than three (3) days prior to the Closing Date.

 

16.8. Interpretation. This Agreement shall not be construed more strictly
against one party than against the other by virtue of the fact that it may have
been prepared by counsel for one of the parties, it being recognized that both
Seller and Purchaser have contributed substantially and materially to the
preparation of this Agreement.

 

16.9. Entire Agreement. This Agreement and the Exhibits attached hereto contain
the final and entire agreement between the parties hereto with respect to the
sale and purchase of the Property and are intended to be an integration of all
prior negotiations and understandings. Purchaser, Seller and their agents shall
not be bound by any terms, conditions statements, warranties or representations,
oral or written, not contained herein. No change or modifications to this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto. Purchaser reserves the right to waive any of the terms or conditions of
this Agreement which are for the benefit of the Purchaser and to purchase the
Property in accordance with the terms and conditions of this Agreement which
have not been so waived. Any such waiver must be in writing signed by Purchaser.

 

-24-



--------------------------------------------------------------------------------

16.10. Severability. If any one or more of the provisions hereof shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof, and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

16.11. Confidentiality. The parties hereto agree that the terms of this
Agreement and Purchaser agrees that all material obtained or information learned
by Purchaser in connection with the transactions contemplated hereby, including
without limitation all Due Diligence Materials, the Avaya Lease, and the
Contracts (collectively, the “Property Information”), are proprietary and
confidential and prior to the Closing will be used solely for Purchaser and
Purchaser’s agents, affiliates, attorneys, lenders, investors, partners,
accountants, consultants, rating agencies and other professionals who because of
their involvement with the proposed transaction need to know such information in
evaluating the transaction contemplated hereby, and prior to the Closing all
such Property Information will be kept confidential and shall not be disclosed
to any other person or entities. As used in this Section 16.11, “Property
Information” shall not include such portions of such documents or information
which are or become generally available to the public or is provided in other
sources readily available to the public other than as a result of disclosure
thereof by Purchaser or its agents, so long as Purchaser is not the party making
such documents or information available to the public. Unless required by law
(including any request or mandate by the SEC), Purchaser agrees not to use or
allow to be used any such Property Information prior to the occurrence of the
Closing for any purpose other than (i) to determine whether to proceed with the
contemplated transaction, (ii) in connection with financing concerns in
connection with the acquisition of the Property, (iii) in connection with the
exercise of its rights and remedies under this Agreement or otherwise available
at law or in equity, or (iv) to the extent required to comply with applicable
laws or the order, direction, or request of governmental agencies, authorities
or courts, or (v) if the acquisition is consummated, in connection with the
operation of the Property after the occurrence of the Closing. Furthermore, such
Property Information shall not be used for any other purposes and any
information and material provided by Seller to Purchaser shall, if requested by
Seller in writing, be returned to Seller if Closing does not occur. Anything to
the contrary set forth herein notwithstanding, either Seller or Purchaser may
issue and/or publicly release a media, news or press statement regarding the
transaction contemplated herein, provided that, as a condition precedent to the
issuance or release of any such statement, the other party hereto consents, in
writing, to the issuance or release of such statement and approves, in writing,
the content of same, which consent and approval shall not be unreasonably
withheld or delayed. The provisions of this Section 16.11 shall survive Closing
or the termination of this Agreement.

 

16.12. [Intentionally Deleted].

 

-25-



--------------------------------------------------------------------------------

16.13. Agreement Not to Market. After the execution of this Agreement and prior
to the occurrence of the Closing or termination of this Agreement, Seller shall
not market the Property, and shall not solicit, entertain, or accept any offers,
nor engage in any discussions concerning the sale of the Property, other than
the transaction contemplated herein.

 

16.14. Limitation of Liability. In no event shall any trustee, officer,
director, partner, shareholder, agent or employee of Purchaser be personally
liable for any of the obligations of Purchaser under this Agreement or
otherwise. In no event shall any trustee, officer, director, partner,
shareholder, agent or employee of Seller be personally liable for any of the
obligations of Seller under this Agreement or otherwise.

 

16.15. Prevailing Party. Should either party employ an attorney to enforce any
of the provisions hereof, (whether before or after Closing) or to recover
damages for the breach of this Agreement, the non-prevailing party in any final
judgment agrees to pay the other party’s reasonable expenses, including
attorneys’ fees and expenses in or out of litigation and, if in litigation,
trial, appellate, bankruptcy or other proceedings, expended or incurred in
connection therewith, as determined by a court of competent jurisdiction. The
provisions of this Section 16.15 shall survive Closing or the termination of
this Agreement.

 

16.16. No Agreement Until Execution and Delivery. The delivery by either party
of unexecuted copies of this Agreement is solely for the purpose of review by
the party to whom delivered and is in no way to be construed as an offer or an
acceptance by either party or an agreement to sell or purchase the Property, as
applicable, and neither party shall be bound by the terms hereof until a
definitive agreement satisfactory to both Purchaser and Seller has been executed
and delivered by both parties.

 

16.17. Time of the Essence. Time is of the essence of this Agreement and each of
the terms and provisions hereof.

 

16.18. Recording. This Agreement or any notice or memorandum hereof shall not be
recorded in any public record. A violation of this prohibition shall constitute
a material breach of Purchaser, entitling Seller to terminate this Agreement.

 

16.19. Headings. The headings preceding the text of the paragraphs and
subparagraphs hereof are inserted solely for convenience of reference and shall
not constitute a part of this Agreement, nor shall they affect its meaning,
construction or effect.

 

16.20 Survival. Unless otherwise expressly stated in this Agreement, each of the
warranties and representations of Seller and Purchaser shall survive the Closing
and delivery of the deed and other closing documents by Seller to Purchaser, and
shall not be deemed to have merged therewith; provided, however, that any suit
or action for breach of any of the representations or warranties set forth
herein must be commenced within nine (9) months after the Closing or any claim
based thereon shall be deemed irrevocably

 

-26-



--------------------------------------------------------------------------------

waived. Unless expressly made to survive, all obligations and covenants of
Seller contained herein shall be deemed to have been merged into the deed and
shall not survive the Closing.

 

16.21 Use of Proceeds to Clear Title. To enable Seller to make conveyance as
herein provided, Seller may, at the time of Closing, use the Purchase Price or
any portion thereof to clear the title of any or all encumbrances or interests,
provided that provision reasonably satisfactory to Purchaser’s attorney and the
Title Company is made for prompt recording of all instruments so procured in
accordance with conveyancing practice in Boston, Massachusetts.

 

16.22 Governing Law. This Agreement shall be governed by the law of the
Commonwealth of Massachusetts shall bind and inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors,
assigns and personal representatives. For the purposes of any suit, action or
proceeding involving this Agreement, including without limitation, the Deposit,
each of Purchaser and Escrow Agent hereby expressly submits to the jurisdiction
of all federal and state courts sitting in the Commonwealth of Massachusetts and
consents that any order, process, notice of motion or other application to or by
any such court or a judge thereof may be served within or without such court’s
jurisdiction by registered mail or by personal service, provided that a
reasonable time for appearance is allowed, and Purchaser and Escrow Agent agree
that such courts shall have exclusive jurisdiction over any such suit, action or
proceeding commenced by any party to this Agreement. In furtherance of such
agreement, each of Purchaser and Escrow Agent agrees upon the request of Seller
to discontinue (or agree to the discontinuance of) any such suit, action or
proceeding pending in any other jurisdiction.

 

16.23 Like-Kind Exchange. Seller may consummate the sale of the Property as part
of a so-called like kind exchange (the “Exchange”) pursuant to §1031 of the
Internal Revenue Code of 1986, as amended (the “Code”), provided that (i) Seller
shall effect the Exchange through an assignment of its rights under this
Agreement to a qualified intermediary; (ii) Purchaser shall not (A) be required
to take an assignment of the purchase agreement for the replacement property,
(B) be required to acquire or hold title to any property for purposes of
consummating the Exchange, (C) be required to expend any additional costs or
expenses to effect the Exchange or (D) to incur any liabilities or obligations
of any kind; and (iii) Purchaser shall not by this agreement or acquiescence to
the Exchange be responsible for compliance with or be deemed to have warranted
to Seller that the Exchange in fact complies with §1031 of the Code.

 

ARTICLE XVII.

 

Escrow Agent Provisions

 

17.1. Duties and Responsibilities of Escrow Agent. Escrow Agent shall deliver
the Deposit to Seller or Purchaser promptly after receiving a joint written
notice from Seller and Purchaser directing the disbursement of the same, such
disbursement to be

 

-27-



--------------------------------------------------------------------------------

made in accordance with such direction. If Escrow Agent receives written notice
from Purchaser or Seller that the party giving such notice is entitled to the
Deposit, which notice shall describe with reasonable specificity the reasons for
such entitlement, then Escrow Agent shall (i) promptly give notice to the other
party of Escrow Agent’s receipt of such notice and enclosing a copy of such
notice and (ii) subject to the provisions of the following paragraph which shall
apply if a conflict arises, on the tenth (10th) Business Day after the giving of
the notice referred to in clause (i) above, deliver the Deposit to the party
claiming the right to receive it. Notwithstanding the foregoing, Escrow Agent,
prior to the expiration of the Avaya Interview Period, shall immediately return
the Deposit to Purchaser upon Purchaser’s written notice to Escrow agent that
Purchaser has terminated this Agreement.

 

In the event that Escrow Agent shall be uncertain as to its duties or actions
hereunder or shall receive instructions or a notice from Purchaser or Seller
which are in conflict with instructions or a notice from the other party or
which, in the reasonable opinion of Escrow Agent, are in conflict with any of
the provisions of this Agreement, it shall be entitled to take any of the
following courses of action:

 

  (a) Hold the Deposit as provided in this Agreement and decline to take any
further action until Escrow Agent receives a joint written direction from
Purchaser and Seller or any order of a court of competent jurisdiction directing
the disbursement of the Deposit, in which case Escrow Agent shall then disburse
the Deposit in accordance with such direction;

 

  (b) In the event of litigation between Purchaser and Seller, Escrow Agent may
deliver the Deposit to the clerk of any court in which such litigation is
pending; or

 

  (c) Escrow Agent may deliver the Deposit to a court of competent jurisdiction
and therein commence an action for interpleader, the cost thereof to Escrow
Agent to be borne by whichever of Purchaser or Seller does not prevail in the
litigation.

 

17.2. Liability of Escrow Agent. Escrow Agent shall not be liable for any action
taken or omitted in good faith and believed by it to be authorized or within the
rights or powers conferred upon it by this Agreement and it may rely, and shall
be protected in acting or refraining from acting in reliance upon an opinion of
counsel and upon any directions, instructions, notice, certificate, instrument,
request, paper or other documents believed by it to be genuine and to have been
made, sent, signed or presented by the proper party or parties. In no event
shall Escrow Agent’s liability hereunder exceed the aggregate amount of the
Deposit. Escrow Agent shall be under no obligation to take any legal action in
connection with the Escrow or this Agreement or to appear in, prosecute or
defend any action or legal proceedings which would or might, in its sole
opinion, involve it in cost, expense, loss or liability unless, in advance, and
as often as reasonably required by it, Escrow Agent shall be furnished with such
security and indemnity as it finds reasonably satisfactory against all such
cost, expense, loss or

 

-28-



--------------------------------------------------------------------------------

liability. Notwithstanding any other provision of this Agreement, Purchaser and
Seller jointly indemnify and hold harmless Escrow Agent against any loss,
liability or expense incurred without bad faith on its part and arising out of
or in connection with its services under the terms of this Agreement, including
the cost and expense of defending itself against any claim of liability.

 

17.3. Expenses of Escrow Agent. Escrow Agent shall not be bound by any
modification of this Agreement affecting Escrow Agent’s duties hereunder unless
the same is in writing and signed by Purchaser, Seller and Escrow Agent. From
time to time on or after the date hereof, Purchaser and Seller shall deliver or
cause to be delivered to Escrow Agent such further documents and instruments
that fall due, or cause to be done such further acts as Escrow Agent may
reasonably request (it being understood that the Escrow Agent shall have no
obligation to make any such request) to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance with this
Agreement or to assure itself that it is protected in acting hereunder.

 

Escrow Agent shall serve hereunder without fee for its services as escrow agent,
but shall be entitled to reimbursement for expenses incurred hereunder, which
expenses shall be paid and borne equally by Purchaser and Seller, unless such
expenses are associated with litigation between Purchaser and Seller, in which
event they shall be borne by the party that does not prevail in the litigation.
Escrow Agent agrees that it will not seek reimbursement for the services of its
employees or partners, but only for its actual and reasonably incurred
out-of-pocket expenses. Escrow Agent executes this Agreement solely for the
purpose of consent to, and agreeing to be bound by the provisions of Section
16.22 and this Article 17, and to the extent applicable to Escrow Agent, Article
3.

 

[Remainder of page intentionally left blank]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument under seal on the date or dates set forth below.

 

SELLER: FARLEY WHITE ASSOCIATES, LLC, a Massachusetts limited liability company
By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

Hereunto duly authorized DATE: May     , 2005 Seller’s Tax I.D. Number

 

--------------------------------------------------------------------------------

PURCHASER: WELLS FUND XIV - 150 APOLLO DRIVE, LLC, a Delaware limited liability
company By:  

 

--------------------------------------------------------------------------------

Its:  

 

--------------------------------------------------------------------------------

Hereunto duly authorized DATE: May     , 2005 Purchaser’s Tax I.D. Number

 

--------------------------------------------------------------------------------

 

The Escrow Agent hereby executes this Agreement for the sole purpose of
acknowledging receipt of the Deposit and its responsibilities hereunder and to
evidence its consent to serve as Escrow Agent in accordance with the terms of
this Agreement.

 

ESCROW AGENT:

 

By:  

 

--------------------------------------------------------------------------------

    Name:         Its:         Date:  

 

--------------------------------------------------------------------------------

 

-30-